 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMerrill & Ring, Inc. and International Woodwork-ers of America Local Union No. 3-90, affiliatedwith International Woodworkers of America,AFL-CIO, CLC. Case 19-CA-12762June 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn October 27, 1981, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party, hereafter the Union, filedexceptions and supporting briefs, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,1find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.The General Counsel and the Union have ex-cepted to the Administrative Law Judge's dismissalof the complaint allegations that Respondent violat-ed Section 8(a)(5) and (1) of the Act on August 27,1980,3 by unilaterally instituting a policy of havingday-shift employes report for work before juryduty without affording the Union a reasonable op-portunity to bargain. We find merit to these excep-tions.4' At one point during the hearing, the Administrative Law Judgeasked Don Taylor, the Union's financial secretary-business agent, a seriesof questions. When the Administrative Law. Judge asked Taylor what hehad told the Union's attorney about the unfair labor practice charge, theUnion's attorney objected claiming that the Administrative Law Judge'squestion breached the attorney-client privilege. The Administrative LawJudge overruled the objections stating that the attorney-client privilegedid not apply "at this point" and that if counsel persisted in her objectionhe would craw an adverse inference.We find merit to the Union's exception that in overruling its objectionthe Administrative Law Judge abused his judicial authority and abrogat-ed a clear application of the attomrney-client privilege. In view of our res-olution of the case, however, the error was not prejudicial.I The Union has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 118 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 Unless otherwise indicated, all dates refer to 1980.' In finding merit to these exceptions, we find it unnecessary to consid-er the General Counsel's and Union's alternative theory that Respondentfurther violated Sec. 8(aX5) and (1) of the Act because its requirementthat day-shift employees report to work prior to reporting for jury dutywas a unilateral modification of the parties' collective-bargaining agree-ment. Since our Order restores the status quo ante, we find that the pur-pose of the Act will be better served by permitting the parties themselves262 NLRB No. 39As set forth more fully in the AdministrativeLaw Judge's Decision, the Union has representedapproximately 250 production and maintenance em-ployees at Respondent's Port Angeles, Washington,facility since 1955. Respondent and the Union havebeen party to a number of collective-bargainingagreements, and they have had a generally amica-ble relationship. In the last two collective-bargain-ing agreements (the current collective-bargainingagreement effective from June 1, 1980, throughMay 30, 1983, and the collective-bargaining agree-ment covering the preceding 3 years), the clausedealing with jury duty has remained unchangedand reads as follows:ARTICLE XXJURY DUTYA. Any regular employee who is required toperform jury duty, including Grand Jury duty,will be entitled to reimbursement at thestraight time hourly rate of his regular job, in-cluding shift differential if assigned to swing orgraveyard shift for the hours necessarily lostas a result of serving on the jury; provided,however that such reimbursement shall notexceed eight (8) hours per day or forty (40)hours per week, less pay received for juryduty. The employee will be required to furnisha signed statement from a responsible officerof the court as proof of jury service and juryduty pay received.B. Day shift mill employees will be requiredto report for work if their jury service ends onany day in time to permit at least four (4)hours work in the balance of their regularshift. Other shift employees will not be re-quired to report for work on any day theyhave performed jury service for more thanone-half day. Woods crew employees will re-ceive jury pay for any day served in whole orin part.C. Hours paid for jury duty will be countedas hours worked for the purpose of computingvacation pay, health and welfare and pensioncontributions and overtime.D. The above provisions apply to employeeson days they are required to report for juryduty, even though not selected to serve as jurymembers.There are two courts in Port Angeles, thecounty superior court and the more recently cre-ated county district court. Neither court requiredto determine the meaning of their contract. Accordingly, we have ex-pressly refused to consider or pass upon an interpretation of the parties'collective-bargaining agreement.392 MERRILL & RING, INC.subpoenaed individuals to report for jury duty eachday. Instead, the courts utilized an "on call" status,which requires the individual to report for serviceon specified days. The reporting time for superiorcourt jurors is normally 9:15 a.m., and the report-ing time for district court jurors is normally 10:15a.m. Until July 1980, none of Respondent's employ-ees had ever received a subpoena for jury dutyfrom the district court. However, first-shift em-ployees have been subpoenaed for jury duty at su-perior courts where they were expected at 9:15a.m.Due to the nature of their work, Respondent'sproduction and maintenance employees soil theirclothing. Since the first shift works from 7 a.m. to3:30 p.m.,5it would be necessary for a subpoenaedemployee to go home and change clothing prior toreporting for jury duty. Accordingly, Respondenthas never required its first-shift employees toreport to work prior to reporting for jury duty.In July 1980, first-shift employees Rondeau andBlore received subpoenas from the district courtrequiring them to serve as jurors during the up-coming session of that court. On August 7, Ron-deau and Blore reported for jury duty as instructedat 10:15 a.m., and they were excused at approxi-mately 11:30 a.m. In accordance with past practice,neither employee worked prior to reporting forjury duty, and pursuant to article XX(B) neitheremployee reported for work following jury duty.When Respondent discovered that the two first-shift employees had served a little more than 1hour of jury duty but were paid for a full 8 hours,it sent the Union a letter on August 13, requestingthat article XX(B) of the contract be modified. Re-spondent noted that the language of article XX(B)had been written when the first shift worked an 8a.m. to 4:30 p.m. schedule and that the change to a7 a.m. to 3:30 p.m. schedule justified modifyingparagraph (B) of article XX. Respondent requestedthat paragraph (B) be revised to read: "Day ShiftMill employees will be required to report for workif their jury service ends on any day in time topermit at least two (2) hours work on the balanceof their regular shift."Upon receipt of the letter, the Union phoned Re-spondent Administrative Manager Remedios anddiscussed Respondent's proposed contract change.Respondent, however, did not mention changing itspast practice of not requiring first-shift employeesto report for work prior to reporting for jury duty,and the parties did not discuss this issue. Thereaf-ter, on August 15, the Union responded by letter toRespondent and indicated that the short duration' In May 1978, Respondent changed its work schedule for first-shiftemployees from 8 a.m. to 4:30 p.m. to 7 a.m. to 3:30 p.m.of jury duty on August 7 was a fluke and was un-likely to happen again. In addition, the Union indi-cated that it would not agree to Respondent's pro-posed midterm modification of the contract. At nopoint did either of the parties mention the possibil-ity of Respondent changing its past practice of notrequiring first-shift employees to report for workprior to reporting for jury service.As found by the Administrative Law Judge,however, sometime between August 15 and 27, Re-spondent unilaterally changed its past practice anddecided that first-shift employees who were sub-poenaed for jury duty would be expected to workfor a reasonable period of time before reporting forjury duty, provided that this would allow them suf-ficient time to return home from work to clean upbefore going to court. Shortly before August 27,Remedios spoke with Rondeau and Blore, in thepresence of a union steward, about the feasibility ofthem working before reporting to jury duty. Afterdetermining to his own satisfaction that they couldreport for work and still have time to clean upbefore reporting for jury duty, Remedios informedRondeau and Blore that effective immediately theywould be expected to work from 7 to 9 a.m. ondays that they were not expected to report for juryduty until 10:15 a.m. As found by the Administra-tive Law Judge, Respondent did not discuss itsnew jury duty policy with the Union prior to im-plementing it.6August 27, and on a number of occasions in Sep-tember, Rondeau and Blore reported to the districtcourt for jury duty at 10:15 a.m. Pursuant to Re-spondent's instructions, they worked from 7 to 9a.m., prior to reporting for jury duty. On August27, Rondeau and Blore filed grievances with theUnion contending that Respondent had abrogatedthe collective-bargaining agreement by changing itspast practice and requiring them to work prior tojury duty.7On September 3, Respondent and theUnion discussed the grievance but were unable toreach accord. The Union contended that Respond-ent's actions were prohibited by the collective-bar-gaining agreement, and Respondent contended thatthe contract did not restrict the imposition of itsnew policy. The Union informed Respondent that,if it did not retract its unilaterally imposed juryduty policy, the Union would file unfair labor6 We agree with the Administrative Law Judge that Remedios' casualmention to the union shop committee on August 12 that Respondentmight have problems with individuals not reporting to work prior to juryduty does not bear the indicia of definiteness, clarity, and specificity suffi-cient to support a finding of notice to the Union. See cases cited in fn. 9of the Administrative Law Judge's Decision.I The collective-bargaining agreement contains a grievance procedurewhich does not end in binding arbitration. Instead, its permits the Unionto take economic actions if the parties are unable to settle the grievance.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice charges with the Board. In response, Re-spondent indicated that the matter would be turnedover to its attorney and the Union would be noti-fied the next day about management's decision. Onthe next day, Respondent informed the Union thatthere would be no change in its position.On September 9, after consulting with its attor-ney, the Union filed an unfair labor practice chargealleging that Respondent's unilateral change requir-ing employees to work before jury duty violatedSection 8(a)(5) and (1) of the Act. Subsequently, ata grievance meeting on September 16, Respondentinformed the Union that it objected to the filing ofthe charge by the Union and that it would like tohandle the matter through the grievance process.The Union responded that it did not intend towithdraw the charge and that, since the matter hadbeen referred to the Board, it was not inclined todiscuss the issue any further.Section 8(d) of the Act requires that the partiesbargain "in good faith with respect to wages,hours, and other terms and conditions of employ-ment ...." As noted by the Supreme Court:A refusal to negotiate in fact as to any subjectwhich is within § 8(d) and which the unionseeks to negotiate, violates § 8(a)(5) though theemployer has every desire to reach agreementwith the union upon an over-all collectiveagreement and earnestly and in all good faithbargains to that end.8Since jury duty rights are mandatory subjects ofbargaining and comprise terms and conditions ofemployment covered by Section 8(d) of the Act,9Respondent's "refusal to negotiate in fact" regard-ing changes in its jury duty policy constitutes aclear violation of Section 8(a)(5) of the Act. TheAdministrative Law Judge, however, found thatRespondent's unilateral conduct did not violateSection 8(a)(5) and (1) of the Act because the par-ties have an amicable collective-bargaining relation-ship, Respondent was not trying to undermine theUnion, Respondent was not motivated by unionanimus, and the unilateral change was in fact basedon economic considerations. Although these factorsmay have a bearing on Respondent's motivationand would be relevant in a bad-faith bargainingcontext, they are irrelevant to the determination inthe instant case as to whether Respondent actedunilaterally in modifying the employees' terms andconditions of employment without affording theUnion an opportunity to bargain about suchchanges. As pointed out by the Surpreme Court:$ N.LR.B. v. Benne Katz, etc. d/b/a Williamsburg Steel Products Co.,369 U.S. 736, 743 (1962).* Newspaper Printing Corporation, 232 NLRB 291 (1977).The duty "to bargain collectively" enjoined by§ 8(a)(5) is defined by § 8(d) as the duty "tomeet ...and confer in good faith with re-spect to wages, hours, and other terms andconditions of employment." Clearly, the dutythus defined may be violated without a generalfailure of subjective good faith; for there is nooccasion to consider the issue of good faith if aparty had refused even to negotiate in fact-"to meet ...and confer"-about any of themandatory subjects. 'The Administrative Law Judge also based hisdismissal of the complaint allegations on the find-ing that the Union's bargaining position as ex-pressed in its September 3 and 16 meetings withRespondent indicated that it would have been futilefor Respondent to have given the Union an oppor-tunity to bargain before it acted unilaterallly. TheAdministrative Law Judge further found that therewas no evidence that Respondent's unilateral con-duct was irreversible, nor that the unilateral con-duct had a substantial impact on unit employees.Finally, he concluded that it was the Union onSeptember 3 and 16 that had refused to bargain.We disagree.Good-faith bargaining requires that the partiesmeet and negotiate prior to any modification ofworking conditions. In the instant case, Respond-ent's unilateral change, on August 27, of its em-ployees' working conditions presented the Unionwith afait accompli, rather than a good-faith invita-tion to begin collective-bargaining negotiations.When the parties met on September 3 to discussthe Union's grievance, Respondent refused to re-store the status quo ante and on September 4 Re-spondent reiterated that there would be no changein its position. Similarly, at the meeting on Septem-ber 16, Respondent indicated that it had no inten-tion of retracting its unlawfully imposed change inworking conditions. Instead of unequivocably in-forming the Union that it would cease its unfairlabor practices, restore the status quo ante, andenter into good-faith bargaining on changes in thejury duty policy, Respondent on September 16 in-dicated that it was unhappy that the Union hadfiled unfair labor practice charges and that it pre-ferred to treat the dispute as a grievance. We failto see how such conduct evidenced a stated intentto bargain in good faith. On the contrary, we findthat it was Respondent's refusal to cease its unlaw-ful unilateral conduct and restore the status quoante that indicated bargaining would be futile, notthe Union's insistence that Respondent cease its un-lawful conduct.10 N.L.R.B. v. Katz, supra at 742-743394 MERRILL & RING, INC.We further find that Respondent's refusal tocease its unlawful conduct provided evidence thatits unilateral change in working conditions was ir-revocable." Finally, we disagree with the Admin-istrative Law Judge's finding that the impact ofRespondent's unfair labor practices was not materi-al, substantial, or significant. As we have statedelsewhere:Respondent's unilateral changes in workingconditions without consultation with the bar-gaining agent are violations which strike at theheart of the Union's ability to effectively rep-resent the unit employees. There is no cleareror more effective way to erode the ability ofthe Union to bargain for the employees thanfor Respondent to make such changes withoutconsultation with the Union.'2Accordingly, we find that Respondent's unilateralchange in its employees' jury duty rights, a manda-tory subject of bargaining, was not immaterial, in-substantial, or insignificant'3and that Respondentviolated Section 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act. Thus, we shall orderRespondent to restore the status quo ante by re-scinding its unlawful unilaterally imposed require-ment that certain first-shift employees must work areasonable period of time before reporting for juryduty. We shall further order that Respondent bar-gain in good faith with the Union before makingany change with respect to employee wages, hours,and other terms and conditions of employment.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Merrill & Ring, Inc., Port Angeles, Washington, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:I Respondent's statement that it preferred to treat the dispute as agrievance rather than as an unfair labor practice hardly qualifies as anunequivocable statement that it would cease its unfair labor practices orthat its unlawful change in working conditions was not irrevocable."I The Little Rock Downtowner, Inc., 168 NLRB 107, 108 (1967), enfd.414 F.2d 1084 (8th Cir. 1969).iS Compare Rust Craft Broadcasting of New York. Inc., 225 NLRB 327(1976), where an employer's unilateral replacement of a manual attend-ance recording system with a mechanical timeclock system was found tobe an immaterial, insubstantial, and insignificant change from prior prac-tice.(a) Refusing to bargain collectively concerningits past practice of not requiring first-shift employ-ees to work prior to reporting for jury duty.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Rescind its unlawful unilaterally imposed re-quirement that certain first-shift employees mustreport for work before reporting for jury duty andbargain in good faith with the Union beforemaking any change with respect to employeewages, hours, and other terms and conditions ofemployment.(b) Post at its Port Angeles facility copies of theattached notice marked "Appendix."'4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 19, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.S. In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choice395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelyconcerning our past practice of not requiringcertain first-shift employees to work prior toreporting for jury duty.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedby Section 7 of the Act.WE WILL rescind our unlawful unilaterallyimposed requirement that first-shift employeesmust report for work before reporting for juryduty.WE WILL bargain in good faith with theUnion before making any change with respectto employee wages, hours, and other termsand conditions of employment.MERRILL & RING, INC.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on May 20, 1981, is based on anunfair labor practice charge filed by International Wood-workers of America Local Union No. 3-90, affiliatedwith International Woodworkers of America, AFL-CIO,CLC, herein called the Union, on September 9, 1980,and a complaint issued on October 22, 1980, amended atthe hearing herein, on behalf of the General Counsel ofthe National Labor Relations Board, herein called theBoard, by the Regional Director for Region 19, allegingthat Merrill & Ring, Inc., herein called the Respondent,has engaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the National Labor Rela-tions Act, herein called the Act. The complaint allegesthat Respondent violated Section 8(aX5) and (1) of theAct when it instituted a rule requiring day-shift employ-ees who perform jury duty to work 2 hours before re-porting for jury duty because said rule modified articleXX of the Union's contract with Respondent without theconsent of the Union. In the alternative the complaint asamended alleges Respondent violated Section 8(a)(5) and(1) because it instituted the rule unilaterally without af-fording the Union a reasonable oportunity to bargain.Respondent filed an answer, amended at the hearing,denying the commission of the alleged unfair labor prac-tices. 'Respondent admits that the Union is a labor organization within themeaning of Sec. 2(5) of the Act, and that Respondent meets the Board'sapplicable discretionary jurisdictional standard and is an employer en-gaged in commerce within the meaning of Sec. 2(6) and (7) of the Act.Upon the entire record,2from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs submitted by the parties, I make thefollowing:FINDINGS OF FACT1. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceRespondent operates a facility in Port Angeles, Wash-ington, where it manufactures timber products. It is amember of the Timber Operator's Council, Inc., hereincalled TOC, an association of employers in the woodproducts industry, which negotiates collective-bargainingagreements on its members' behalf with the Union. Thesecontracts are negotiated in the manner which collective-bargaining agreements are usually negotiated in the Pa-cific Northwest's Wood Products Industry: The so-called"broad issues" such as wages and fringe benefits are firstnegotiated between the Union's parent organization, theWestern States Regional Council No. III, herein calledthe Regional Council, and the large lumber manufactur-ers. These agreements are used as patterns for negotia-tions between the several local unions affiliated with theRegional Council and the smaller lumber manufacturingcompanies, including those smaller companies such asRespondent who designate the TOC as their representa-tive for purposes of collective bargaining. In addition,certain "local issues" which are unique to the severalemployers are separately negotiated between the localunions and the individual employers.The Union has represented Respondent's productionand maintenance employees since approximately 1955.The current contract between Respondent and the Unionis effective from June 1, 1980, through May 30, 1983.The predecessor contract was effective from June 1,1977, through May 30, 1980. Each of these contractscontains an identical clause, article XX, dealing with juryduty, which reads as follows:ARTICLE XXJURY DUTYA. Any regular employee who is required to per-form jury duty, including Grand Jury duty, will beentitled to reimbursement at the straight timehourly rate of his regular job, including shift differ-ential if assigned to swing or graveyard shift for thehours necessarily lost as a result of serving on thejury; provided, however that such reimbursementshall not exceed eight (8) hours per day or forty(40) hours per week, less pay received for juryduty. The employee will be required to furnish asigned statement from a responsible officer of thecourt as proof of jury service and jury duty pay re-ceived.B. Day shift mill employees will be required toreport for work if their jury service ends on anya The Charging Party's motion to correct transcript is granted.396 MERRILL & RING, INC.day in time so permit at least four (4) hours work inthe balance of their regular shift. Other shift em-ployees will not be required to report for work onany day they have performed jury service for morethan one-half day. Wood crew employees will re-ceive jury pay for any day served in whole or inpart.C. Hours paid for jury duty will be counted ashours worked for the purpose of computing vaca-tion pay, health and welfare and pension contribu-tions and overtime.D. The above provisions apply to employees ondays they are required to report for jury duty, eventhough not selected to serve as jury members.The aforesaid jury duty clause is standard throughoutthe Pacific Northwest Timber Products Industry and isapparently one of the so-called "broad issue" clauseswhich Respondent and the Union have incorporated intotheir collective-bargaining contract as the result of thebargaining between the larger employers in the industryand the Union's parent organization. The sole evidencein the record pertaining to the negotiation of this provi-sion is that when the Union in 1980 notified Respondentof its intent to reopen the 1977-80 contract for revisionand amendment, the Union set out 25 proposed revisionsand amendments, I of which included the jury duty pro-vision. This proposed amendment, as proposed by theUnion in its reopening letter to Respondent, read as fol-lows: "Jury Duty-To include in all contracts; eliminateexceptions; broaden article ...." No evidence was in-troduced about what, if anything, was said about thisproposal during contract negotiations. As noted supra,the Union and Respondent in entering into their currentcontract carried over the identical jury duty provisionfrom the preceding contract.There are two courts in Port Angeles, Washington,where Respondent's place of business is located. Thecounty superior court and the more recently createdcounty district court. The State of Washington does notrequire that persons subpoenaed for jury duty reporteach date for possible service, but instead places thosesubpoenaed "on call" to report on specific days duringthe court's term. The reporting time for the superiorcourt's jurors is normally 9:15 a.m. whereas the districtcourt does not require jurors to report until 10:15 a.m.and sometimes later.Since May 8, 1978, the work schedule for Respond-ent's day shift has been 7 a.m. to 3:30 p.m. Prior to theevents of August 1980 Respondent's day-shift employeessubpoenaed for jury duty were apparently subpoenaedfor superior court juries and were normally expected toreport to the court at 9:15 a.m. Respondent had never re-quired them to report for work before jury duty.In July 19803 day-shift employees Charles Rondeauand Jim Blore received subpoenas from the district courtto serve as jurors during the upcoming 3-month sessionof that court. Rondeau reported for jury duty on July 10at 1:15 p.m. He worked from 7 to 11 that morning, notbecause anyone from management told him he was sup-a All dates hereinafter, unless otherwise specified, will refer to the year1980.posed to work a 4-hour shift in the morning if he werenot scheduled to report for jury duty until the afternoon.On July 24 both Rondeau and Blore reported for juryduty at approximately 9:15 a.m. and were both excusedapproximately a half hour later. Neither of them workedthat day prior to reporting for jury duty, but reported towork after they were excused and worked for the re-mainder of the shift. On August 7 both Rondeau andBlore reported for jury duty at approximately 10:15 a.m.and were excused at approximately 11:30 a.m. Neitherone worked that day either prior to the start of or fol-lowing their jury duty.As I have indicated, supra, prior to August 7 employ-ees subpoenaed for jury service were usually expected bythe court to report for jury service no later than 9:15a.m. Respondent's administrative manager, Edward Re-medios, testified that during this period Respondent didnot require these employees to report for work on theday shift prior to going to court because Respondent didnot feel this would give the employees, whose shiftbegan at 7 a.m., sufficient time to return home and cleanup so as to arrive at court by 9:15 a.m. But when Re-spondent in August 1980 learned that Rondeau andBlore, as well as other employees who would be subpoe-naed as jurors by the district court, would not normallybe expected to be at court until 10:15 a.m., Remedios tes-tified, Respondent changed its policy and decided thatday-shift employees who were subpoenaed for jury dutywould be expected to report for work and work for areasonable period of time before going to court, pro-vided this would allow them sufficient time to returnhome from work to clean up before going to court.4Asdescribed infra, this policy was implemented for the firsttime sometime between August 15 and 27 when Reme-dios informed employees Rondeau and Blore that theywould be expected to work from 7 to 9 a.m. on the daysthey were not expected to report for jury duty until10:15 a.m.On August 12 at a regular meeting of the Company'srepresentatives and the Union's shop committee, theCompany's administrative manager, Remedios, men-tioned to the Union's shop committee that the Company"may have a problem with individuals not coming in towork prior to jury duty, and not reporting for work afterjury duty." The Union's chief steward indicated hewould bring up this subject at the next general member-ship meeting. It is plain that Remedios, at this meeting,only casually mentioned the subject of jury duty, as de-scribed above, inasmuch as nothing else was said aboutit. As a matter of fact, Remedios' prehearing affidavitwhich was submitted to the Board in this case, failed toinclude the above-described August 12 statement be-cause, in the light of the casual nature of the statement,Remedios had apparently forgotten about it.54 The record establishes that Respondent's employees dirty theirclothes due to the nature of their work, thus it is necessary for them togo home and change clothes prior to going to court.a In the affidavit he submitted to the Board Remedios stated "[wle didnot discuss this requirement Ireferring the requirement of day-shift em-ployees working prior to jury dutyl with the Union before we told theemployee to come to work at 7 a.m." Remedios testified that the reasonhe failed to mention his August 12 statement was he had forgotten aboutit.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 13 Remedios sent the following letter toUnion Representative Taylor:A situation has arisen whereby we feel justified inrequesting a revision of Article XX of our currentcontract.Paragraph B states that "mill employees will berequired to report to work if their jury service endson any day in time to permit at least four (4) hourswork in the balance of the regular shift." My under-standing is that this language was written when theplant was on an 8:00 A.M. to 4:30 P.M. schedule.Since our day shift runs from 7:00 A.M. to 3:30P.M. the following has occurred. Two individualsat the Planing Mill are presently on Jury Duty. OnAugust 7th, both reported for duty at 10:15 A.M.and were subsequently dismissed at 11:25 A.M.Under the terms of our contract neither individualwas required to return to work. Therefore, thecompany was required to pay both individuals for afull eight (8) hours for doing nothing more thanserving on Jury Duty for one hour and ten minutes(see attached). Further, the company incurs addi-tional costs minutes (see attached). Further, thecompany incurs additional costs by having to re-place employees on Jury Duty.We request that Paragraph B be revised to read:"Day Shift mill ends on any day in time to permitat least two (2) hours work on the balance of theirregular shift."Please let me know if you have any questions.Upon receipt of the letter, Taylor phoned Remedios anddiscussed Remedios' proposal that day-shift employees berequired to report for work if their jury service ended intime to permit them to work at least 2 hours. There wasno mention by Remedios during this conversation aboutday-shift employees reporting for work prior to report-ing for jury service. Thereafter, on August 15 Taylorsent Remedios the following letter:In regard to your letter on the subject of JuryDuty, Article XX of our contract, I did bring thisup to the membership of M & R on their August14th sub-local meeting.It is their thinking that what has taken place withtwo employees now on Jury duty will never happenagain and feel it would not be wise to penalize thebalance of the employees for this fluke situation.As I stated to you in person, this has never hap-pened to any operations of this Local, to the best ofmy knowledge, and they also have early startingtimes.Therefore, I was told by the membership to re-spond to you in letter form that they did not wishto discuss any change at this time.Sometime between August 15 and 27, employee Bloreheard a rumor that on the days he and Rondeau werescheduled to report for jury duty Respondent intendedto require them to come to work before they went to thecourthouse. Blore immediately informed Union Repre-sentative Taylor about the rumor. Taylor told Blore thatsuch a requirement would be a "direct violation of thecontract," but that Blore and Rondeau should obey suchan instruction, if given, and file a contractual grievanceagainst Respondent.Shortly before August 27, Remedios, in the presenceof a union steward, met with employees Blore and Ron-deau. He told them that Respondent's collective-bargain-ing contract with the Union did not say employees didnot have to report to work before jury duty. After ques-tioning Blore and Rondeau to determine whether it wasfeasible for them to come to work before their jury dutyand work a reasonable period of time before reporting tothe court, Remedios told them that effective immediatelythey would be required to work from 7 to 9 a.m. on thedays they were scheduled to report for jury duty. Blorestated he had been informed by the Union that this was aviolation of the collective-bargaining agreement.On August 27 Rondeau and Blore reported to thecourt for jury duty at or about 10:15 a.m., but, pursuantto Remedios' instruction, worked from 7 to 9 a.m. beforereporting for jury duty. In September, on three occa-sions, Rondeau reported for jury duty at approximately10:15 a.m., he was required to work on each of these oc-casions from 7 to 9 a.m. and once, when he did notreport for jury duty until 1:15 p.m., worked from 7 to 11a.m. Likewise, Blore, in September twice reported forjury duty at approximately 10:15 a.m. and on each ofthese occasions was required to work from 7 to 9 a.m.prior to reporting for jury duty.On August 27 Rondeau and Blore filed grievanceswith the Union against Respondent pursuant to the con-tractual grievance proceduresalleging in substance thatby requiring them to work prior to jury duty Respond-ent was violating the jury duty provision of the collec-tive-bargaining agreements.On September 3 the grievances of Rondeau and Blorewere discussed by representatives of Respondent and theUnion. Respondent's rpresentatives stated that there wasno language in the jury duty provision of the collective-bargaining contract which stated that employees did nothave to report to work before reporting for jury duty,that as long as employees had sufficient time to preparethemselves for jury duty and get to court on time thatthe employees should report to work prior to reportingfor jury duty, and that I hour and 15 minutes was suffi-cient time for Rondeau and Blore to get cleaned up andtransport themselves to court. The Union's representa-tives stated that the jury duty provision contained in thecontract prohibited Respondent from requiring the em-ployees to report for work prior to reporting for juryduty, that Respondent's action in this respect was unilat-eral conduct in violation of the contract, and that if theCompany did not reverse its position the Union wouldfile unfair labor practice charges with the NLRB. Re-spondent's representatives informed the Union's repre-sentatives that since the parties disagreed about the inter-pretation of the jury duty provision of the contract that* The parties' collective-bargaining contract contains a grievance pro-cedure which does not end in binding impartial arbitration, but insteadprovides that if the parties deadlock over a greivance the Union has aright to take economic action, including a work stoppage or strike.398 MERRILL & RING, INC.the matter would be turned over to Respondent's lawyerand the Union would be notified the next day aboutmanagement's decision.The next day, September 4, Production Manager GilOldenkamp informed Union Representative Taylor that"the Company remains firm on their stand. There is tobe no change." Union Representative Taylor reacted byconsulting the Union's attorney about the matter and, onSeptember 9, the Union, through its attorney, filed thecharge herein alleging that Respondent in violation ofthe Act "has unilaterally modified Article XX of its col-lective-bargaining agreement with the [Union]."On September 16 at a grievance meeting between rep-resentatives of Respondent and Union, Company Presi-dent Dale Woodside objected to the Union having filedan unfair labor practice charge against Respondent forhaving instituted the policy of day-shift employees onjury duty working prior to reporting for jury duty.Woodside told the union representatives that the Compa-ny would like to continue to treat this matter as a griev-ance under the contractual grievance procedure inas-much as it involved an interpretation of the parties' con-tract. Union Representative Taylor acknowledged thatthe Union had referred the matter to the NLRB by filingan unfair labor practice charge. He stated that the Uniondid not intend to withdraw that charge and advisedWoodside that since the grievance had been referred tothe NLRB union was not inclined to discuss it any fur-ther with Respondent. Woodside replied that he felt thatthe Union's grievance should be handled locally throughthe grievance machinery and that by refusing to do sothe Union was not bargaining in good faith.7B. Discussion and AnalysisThe law is settled that an employer acts in derogationof its bargaining obligation under Section 8(d) of theAct, and thereby violates Section 8(aX5) and (1) of theAct, when, during the effective period of a contract andwithout the content of the Union which represents em-ployees, it modifies contractually determined benefits orother employment conditions which are mandatory sub-jects of bargaining. Allied Chemical & Alkali Workers ofAmerica, Local Union No. I v. Pittsburgh Plate Glass Co.,Chemical Division, et al., 404 U.S. 157, 183-188 (1971);N.LR.B. v. C d C Plywood Corporation, 385 U.S 421,425 (1967).Article XX of the governing collective-bargainingcontract provides in pertinent part that employees shallbe reimbursed by the Company for the hours of worklost as a result of having to report for jury duty eventhough they were not selectedifor jury duty and furtherstates that "day shift mill employees will be required toreport for work if their jury service ends on any day intime to permit at least four (4) hours work in the balanceof their regular shift." The General Counsel and theCharging Party argue that, when Respondent, in August1980, changed its policy and decided that day-shift em-I Insofar as Taylor's testimony can be construed as denying that he in-formed Woodside at this meeting that the Union was not inclined to dis-cuss its jury duty grievance any further with the Company, I credit Re-medios' testimony to the contrary. In terms of demeanor Remedios im-pressed me as the more credible and reliable witness.ployees subpoenaed for jury before going to court, thisconstituted a modification of the aforesaid contractualjury duty provision.8In support of this contention theyrely on the terms of the contractual jury duty provisionand Respondent's past practice. I am not persuaded bythese arguments.Article XX, the jury duty provision, is silent about theobligation of day-shift employees to report for workprior to their having to report for jury duty, if there issufficient time to permit them to work. Article XX onlyaddresses the subject of the employees' obligation toreport for work after having been excused from juryduty before the end of the workday. This circumstance,plus the fact that the purpose of article XX as set forthby its terms is to compensate employees for the hours ofwork lost due to having been subpoenaed for jury duty,persuades me that article XX, on its face, does not pre-clude Respondent from requiring the day-shift employeesto report for work prior to reporting for jury duty. In soconcluding I have considered the Board's decision in C& S Industries. Inc., 158 NLRB 454, 459 (1966), wherethe Board found an 8(a)(5) violation in the employer'sunilateral implementation of a wage incentive program,although "wage incentives" were not contained in thecontract. That case is distinguishable in significant re-spects from the instant situation. Essential to the Board'sdecision in C & S Industries, Inc., was its finding that,"[ajlthough the contract makes no specific mention ofwage incentives, such incentives are inseparably boundup with and are thus plainly an aspect of the payment ofwages, a subject expressly covered by the Contract," andits further finding that the governing contract also con-tained a provision "which expressly prohibits any changein the method of payment without the written consent ofthe parties." In the instant case the requirement that theday-shift employees report for work for a reasonableperiod of time before reporting for jury duty was not in-separably bound up or plainly an aspect of the contrac-tual provision which restricts Respondent's ability to re-quire the employees to report for work after having beenexcused from jury duty for the day. Nor is there anyother provision in the contract which reveals that it wasthe intent of the parties in negotiating the contract topreclude the Employer from requiring employees toreport for work for a reasonable period before servingon jury duty.Nor does Respondent's past practice of not requiringday-shift employees to report for work before reportingfor jury duty warrant an inference that the intent of theparties in negotiating the language of Article XX was topreclude Respondent from requiring employees to reportfor work before reporting for jury duty. This past prac-tice, as Administrative Manager Remedios testified, wasnot based on a contractual obligation which Respondentfelt it owed the employees, but on the fact that employ-ees were usually required to report for jury duty no laterthan 9:15 a.m. which meant if they reported to work fora reasonable period of time before reporting to the court-a The jury duty provision included in the contract herein is a manda-tory subject of bargaining. Newspaper Prnning Corporation, 232 NLRB291 (1977).399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse that they would not have sufficient time to returnhome to clean up and change their clothes. Respondentchanged its policy of not requiring employees to reportfor work prior to reporting for jury duty only after itlearned that employees who were subpoenaed for juryduty by the District Court were not usually required toreport for jury service until 10:15 a.m., rather than 9:15a.m. In other words, Respondent's past practice of notrequiring day-shift employees to report for work prior tothe time they were scheduled to report for jury duty wasnot based on the terms of the contract but was based onRespondent's belief that, under the circumstances whichexisted at the time, the employees would not have ampletime to clean up before going to the courthouse.Based on the foregoing, I find that the evidence is in-sufficient to establish that Respondent, by requiring day-shift employees to report for work prior to reporting forjury duty, modified its current contract with the Union.The complaint, as amended at the hearing, alleges thateven if Respondent's requirement that day shift employ-ees on jury duty must work a reasonable period of timebefore reporting for jury duty does not constitute an im-permissible modification of the governing collective-bar-gaining contract in violation of Section 8(a)(5) of theAct. Respondent still violated Section 8(a)(5) by unilater-ally instituting this requirement without affording theUnion a reasonable opportunity to bargain about it.As described in detail supra, it is undisputed that Re-spondent for at least 3 years did not require day-shift em-ployees to report for work prior to reporting for juryduty. This practice was changed in August 1980 whenRespondent, without notifying the Union, instituted apolicy whereby the day-shift employees subpoenaed forjury duty were required to report for work and work areasonable period of time before reporting for juryduty.9This new policy was instituted for the first time onAugust 27, when day-shift employees Rondeau and Blorewere required to report for work and work from 7 to 9a.m. before reporting to the courthouse at 10:15 a.m. forjury duty. The employees suffered no loss of pay andthere is no evidence or contention that they did not haveAdministrative Manager Remedios' August 12 statement to theUnion's shop committee that the Company "may have a problem withindividuals coming into work prior to jury duty" does not bear the indi-cia of definiteness, clarity, and specificity sufficient to support a findingof notice to the Union. This is especially true because Remedios' August13 letter to Union Representative Taylor which specifically discussed theproblems Respondent was having with the employees' jury duty signifi-cantly failed to mention the problem of employees on the day-shift failingto come to work prior to reporting for jury duty. In addition, whenTaylor spoke to Remedios about this letter, Remedios failed to mentionthe problem of the day-shift employees not reporting for work prior tojury duty. Nor does the fact that there was a rumor among the employ-ees that Respondent intended to require them to report for work beforejury duty constitute notice to the Union. This rumor was insufficient torelieve Respondent of its obligation to notify the Union, because withoutsome clear, definite, and specific further indication of Respondent's inten-tion to require employees to report for work before jury duty, the em-ployees' concerns remait speculative. The failure of the Union to act inthe face of such speculation does not wave a union's statutory right tobargain. See, International Ladies' Garment Workers Union, AFL-CIO[McLoughlin Manufacturing Corporatiun] v. .VL.R.B., 463 F.2d 907, 918(D.C. Cir. 1972); N.L.R.B. v. Royal Plating and Polishing Co.. Inc., 350F.2d 191, 194-195 (3d Cir. 1965); N.L.R.B. v. Rapid Bindery, Inc., andFrontier Bindery Corporation, 293 F.2d 170, 176 (2d Cir. 1961).ample time to return to their homes to clean up beforegoing to court.Upon the advice of Union Representative Taylor, onAugust 28 employees Rondeau and Blore filed identicalcontractual grievances with the Union alleging in sub-stance that Respondent had violated article XX of thecontract, the jury duty provision, by requiring them towork prior to reporting for jury duty. On September 3representatives of Respondent and the Union discussedthese grievances. Respondent's representatives statedthere was no language in article XX which dealt withthe matter of whether or not employees were required toreport for work before reporting for jury duty, if thetime permitted, and that Respondent, due to the necessi-ties of business, was requiring the day-shift employees toreport for work prior to reporting for jury duty as longas they had ample time to clean up and get to the court-house and that Respondent felt that I hour and 15 min-utes was ample time for Rondeau and Blore to do this.The representatives of the Union replied that article XXprecluded Respondent from requiring day-shift employ-ees from reporting to work prior to reporting for juryduty, and that Respondent's conduct in this respect vio-lated that provision and warned that if Respondent didnot rescind its action the Union would file unfair laborpractice charges with the NLRB. When Respondent, thenext day, informed the Union it refused to accede to theUnion's request, the Union filed the instant unfair laborpractice charge alleging that Respondent, by its actions,had violated the Act by unilaterally modifying articleXX of the collective-bargaining contract. Shortly there-after Respondent's president, Woodside, informed UnionRepresentative Taylor that Respondent objected to theUnion having filed the unfair labor practice charge andthat Respondent should rather discuss the disputedmatter as a grievance since it involved a dispute over theinterpretation of the parties' contract and indicated thatRespondent was prepared to discuss the matter with theUnion. Taylor answered that the Union had referred itsgrievance to the NLRB and was not inclined to discussthe matter with Respondent, but instead would let theNLRB handle the matter. Woodside replied that theUnion, by this conduct, was not bargaining in good faith.I do not believe, as alleged in the complaint as amend-ed at the hearing, that Respondent violated Section8(a)(5) and (1) of the Act by unilateraly instituting a re-quirement that the day-shift employees report for workprior to reporting for jury duty, without affording theUnion a reasonable opportunity to bargain. This conclu-sion is predicated on the following considerations.The dispute arises in the confined of an established andwhat appears to be an amicable collective-bargaining re-lationship, nor is there evidence that work before report-ing for jury duty it was motivated by union animus. Tothe contrary, it is undisputed that Respondent was moti-vated by legitimate economic considerations.When the representatives of the Union and Respond-ent met on September 3 to discuss Respondent's newpolicy of having day-shift workers report for workbefore jury duty, the Union's representatives, in effect,informed Respondent's representatives that the subject400 MERRILL & RING, INC.was not one for discussion because the jury duty provi-sion of the parties' contract prohibited the Employerfrom instituting such a requirement. The Union, at alltimes thereafter, maintained this position and, on Septem-ber 16, expressly refused Respondent's invitation to sitdown and discuss the disputed subject. But instead UnionRepresentative Taylor, in effect, informed Respondent'spresident, Woodside, that the Union was not obliged toeven discuss the question of day-shift employees workingbefore jury duty because any requirement that they doso violated the National Labor Relations Act.The Union refused Respondent's invitation to sit downat the bargaining table to discuss Respondent's newly in-stituted policy of having day-shift employees report forwork before jury duty, even though there was no evi-dence that Respondent's decision was of an irrevocablenature. Since no third party interest had intervened, Re-spondent at any time could have rescinded this newpolicy in its entirety or reached a compromise with theUnion acceptable to both parties.10When the Union refused to sit down with Respondentand discuss Respondent's newly instituted policy of day-shift workers reporting for work prior to jury duty, theimpact of the policy upon the unit employees was nei-ther material, substantial, nor significant. Quite the oppo-site, the effect upon the unit employees was insubstantial.Only 2 employees out of a unit of approximately 250 hadbeen affected. Together, the two employees had been re-quired to work a total of 8 hours before reporting forjury duty. They had not suffered a loss of pay or otherfinancial detriment other than the de minimis amount ofmoney spent for gas to drive from the plant back to theirhomes to clean up for jury duty. Nor is there evidence'o Respondent's September 16 invitation to the Union to sit down anddiscuss the recently instituted policy of day-shift employees reporting forwork prior to reporting for jury duty was calculated to alert the Unionto the fact that Respondent's decision to institute this policy was a bar-gainable matter. The fact that Respondent previously refused the Union'srequest to rescind the policy does not detract from this conclusion be-cause Respondent's refusal was expressed in the context of the Union'sincorrect demand that Respondent was obligated to rescind its policy be-cause it violated the parties' collective-bargaining contract.that they were inconvenienced in reporting for jury dutyby having to work 2 hours prior to reporting. I realizethat the Company's new policy inconvenienced the em-ployees insofar as it prevented them from sleeping lateror engaging in personal business at the Company's ex-pense prior to reporting for jury duty. However, as indi-cated by the express terms of the jury duty provision ofthe parties' contract, it was not the intent of the partiesto permit employees to be reimbursed for sleeping or forengaging in personal business, rather it was their intentthat the employees only be paid for the time lost fromwork because of their jury duty.The aforesaid circumstances, particularly the evidencewhich indicates that it would have been futile for Re-spondent to have given the Union an opportunity to bar-gain before implementing its decision to have day-shiftemployees report for work prior to jury duty and theUnion's refusal to bargain about this matter when invitedto do so by Respondent even though the decision wasnot irreversible and its impact upon the unit employeeswas insubstantial, persuade me that Respondent's deci-sion to have the day-shift employees report for workprior to jury duty did not constitute a refusal to bargainwithin the meaning of Section 8(a)(5) of the Act, eventhough Respondent failed to afford the Union an oppor-tunity to bargain prior to the implementation of the deci-sion.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER l 'The complaint is dismissed in its entirety.11 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.401